     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 1 of 14 Page ID #:198




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
13    FEDERAL INSURANCE COMPANY                 CASE NO. 2:19-cv-8375-CBM(KKx)
      a/s/o POINT BLANK ENTERPRISES,
14
      INC.,                                     The Honorable Consuelo B. Marshall
15
16                      Plaintiff,
17          vs.
                                                [PROPOSED] PROTECTIVE ORDER
18    UNITED CARGO MANAGEMENT,
19    INC.; PACIFIC INTERNATIONAL
      LINES (PTE) LTD,
20
21                      Defendants.
22
23    1.    PURPOSES AND LIMITATIONS.
24          Discovery in this action is likely to involve production of confidential,
25    proprietary, or private information for which special protection from public disclosure
26    and from use for any purpose other than prosecuting this litigation may be warranted.
27    Accordingly, the parties hereby petition the Court to enter the following Protective
28    Order. The parties acknowledge that this Order does not confer blanket protections on

                                                -1-
                           PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 2 of 14 Page ID #:199




 1    all disclosures or responses to discovery and that the protection it affords from public
 2    disclosure and use extends only to the limited information or items that are entitled to
 3    confidential treatment under the applicable legal principles. The parties further
 4    acknowledge, as set forth in Section 12.3, below, that this Protective Order does not
 5    entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
 6    the procedures that must be followed and the standards that will be applied when a party
 7    seeks permission from the court to file material under seal.
 8    2.    GOOD CAUSE STATEMENT.
 9          This case is likely to involve insurance agreements and bank account numbers, as
10    well as other personal confidential information including financial, technical and/or
11    proprietary information for which special protection from public disclosure and from
12    use for any purpose other than prosecution of this action is warranted. Such confidential
13    and proprietary materials and information consist of, among other things, confidential
14    business or financial information, information regarding confidential business practices,
15    bank accounts and financial transactions and includes information implicating privacy
16    rights of third parties such as bank account numbers and financial institution and
17    transaction information.
18          Accordingly, to expedite the flow of information, to facilitate the prompt
19    resolution of disputes over confidentiality of discovery materials, to adequately protect
20    information the parties are entitled to keep confidential, to ensure that the parties are
21    permitted reasonable necessary uses of such material in preparation for and in the
22    conduct of trial, to address their handling at the end of the litigation, and serve the ends
23    of justice, a protective order for such information is justified in this matter. It is the
24    intent of the parties that information will not be designated as confidential for tactical
25    reasons and that nothing be so designated without a good faith belief that it has been
26    maintained in a confidential, non-public manner, and there is good cause why it should
27    not be part of the public record of this case.
28    ///

                                                   -2-
                             PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 3 of 14 Page ID #:200




 1    3.    DEFINITIONS.
 2          3.1    Action: Federal Insurance Company a/s/o Point Blank Enterprises, Inc., v
 3    . United Cargo Management, Inc., et al., Case No. 2:19-cv-8375-CBMSSx.
 4          3.2    Challenging Party: a Party or Non-Party that challenges the designation of
 5    information or items under this Order.
 6          3.3    “CONFIDENTIAL” Information or Items: information (regardless of how
 7    it is generated, stored or maintained) or tangible things that qualify for protection under
 8    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9    Statement.
10          3.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
11    support staff).
12          3.5    Designating Party: a Party or Non-Party that designates information or
13    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14          3.6    Disclosure or Discovery Material: all items or information, regardless of
15    the medium or manner in which it is generated, stored, or maintained (including, among
16    other things, testimony, transcripts, and tangible things), that are produced or generated
17    in disclosures or responses to discovery in this matter.
18          3.7    Expert: a person with specialized knowledge or experience in a matter
19    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20    expert witness or as a consultant in this Action.
21          3.8    House Counsel: attorneys who are employees of a party to this Action.
22    House Counsel does not include Outside Counsel of Record or any other outside
23    counsel.
24          3.9    Non-Party: any natural person, partnership, corporation, association, or
25    other legal entity not named as a Party to this action.
26          3.10 Outside Counsel of Record: attorneys who are not employees of a party to
27    this Action but are retained to represent or advise a party to this Action and have
28

                                                   -3-
                            PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 4 of 14 Page ID #:201




 1    appeared in this Action on behalf of that party or are affiliated with a law firm which
 2    has appeared on behalf of that party, and includes support staff.
 3          3.11 Party: any party to this Action, including all of its officers, directors,
 4    employees, consultants, retained experts, and Outside Counsel of Record (and their
 5    support staff).
 6          3.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7    Discovery Material in this Action.
 8          3.13 Professional Vendors: persons or entities that provide litigation support
 9    services   (e.g.,   photocopying,    videotaping,   translating,    preparing   exhibits   or
10    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
11    their employees and subcontractors.
12          3.14 Protected Material: any Disclosure or Discovery Material that is designated
13    as “CONFIDENTIAL.”
14          3.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15    from a Producing Party.
16    4.    SCOPE.
17          The protections conferred by this Stipulation and Order cover not only Protected
18    Material (as defined above), but also (1) any information copied or extracted from
19    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
20    Material; and (3) any testimony, conversations, or presentations by Parties or their
21    Counsel that might reveal Protected Material. Any use of Protected Material at trial
22    shall be governed by the orders of the trial judge. This Order does not govern the use of
23    Protected Material at trial.
24    5.    DURATION.
25          Even after final disposition of this litigation, the confidentiality obligations
26    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
27    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
28    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;

                                                  -4-
                             PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 5 of 14 Page ID #:202




 1    and (2) final judgment herein after the completion and exhaustion of all appeals,
 2    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 3    any motions or applications for extension of time pursuant to applicable law.
 4    6.    DESIGNATING PROTECTED MATERIAL.
 5          6.1    Exercise of Restraint and Care in Designating Material for Protection.
 6          Each Party or Non-Party that designates information or items for protection under
 7    this Order must take care to limit any such designation to specific material that qualifies
 8    under the appropriate standards. The Designating Party must designate for protection
 9    only those parts of material, documents, items, or oral or written communications that
10    qualify so that other portions of the material, documents, items, or communications for
11    which protection is not warranted are not swept unjustifiably within the ambit of this
12    Order. Mass, indiscriminate, or routinized designations are prohibited. Designations that
13    are shown to be clearly unjustified or that have been made for an improper purpose
14    (e.g., to unnecessarily encumber the case development process or to impose unnecessary
15    expenses and burdens on other parties) may expose the Designating Party to sanctions.
16    If it comes to a Designating Party’s attention that information or items that it designated
17    for protection do not qualify for protection, that Designating Party must promptly notify
18    all other Parties that it is withdrawing the inapplicable designation.
19          6.2    Manner and Timing of Designations.
20          Except as otherwise provided in this Order (see, e.g., second paragraph of section
21    6.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
22    that qualifies for protection under this Order must be clearly so designated before the
23    material is disclosed or produced. Designation in conformity with this Order requires:
24                 (a)      for information in documentary form (e.g., paper or electronic
25    documents, but excluding transcripts of depositions or other pretrial or trial
26    proceedings),      that   the   Producing   Party affix   at   a   minimum,    the   legend
27    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28    contains protected material. If only a portion or portions of the material on a page

                                                   -5-
                                PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 6 of 14 Page ID #:203




 1    qualifies for protection, the Producing Party also must clearly identify the protected
 2    portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party
 3    that makes original documents available for inspection need not designate them for
 4    protection until after the inspecting Party has indicated which documents it would like
 5    copied and produced. During the inspection and before the designation, all of the
 6    material made available for inspection shall be deemed “CONFIDENTIAL.” After the
 7    inspecting Party has identified the documents it wants copied and produced, the
 8    Producing Party must determine which documents, or portions thereof, qualify for
 9    protection under this Order. Then, before producing the specified documents, the
10    Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
11    Protected Material. If only a portion or portions of the material on a page qualifies for
12    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
13    by making appropriate markings in the margins).
14                  (b)   for testimony given in depositions that the Designating Party identify
15    the Disclosure or Discovery Material on the record, before the close of the deposition all
16    protected testimony.
17                  (c)   for information produced in some form other than documentary and
18    for any other tangible items, that the Producing Party affix in a prominent place on the
19    exterior of the container or containers in which the information is stored the legend
20    “CONFIDENTIAL.” If only a portion or portions of the information warrants
21    protection, the Producing Party, to the extent practicable, shall identify the protected
22    portion(s).
23          6.3     Inadvertent Failures to Designate.
24          If timely corrected, an inadvertent failure to designate qualified information or
25    items does not, standing alone, waive the Designating Party’s right to secure protection
26    under this Order for such material. Upon timely correction of a designation, the
27    Receiving Party must make reasonable efforts to assure that the material is treated in
28    accordance with the provisions of this Order.

                                                  -6-
                             PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 7 of 14 Page ID #:204




 1    ///
 2    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS.
 3          7.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
 4    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 5          7.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6    resolution process under Local Rule 37.1 et seq.
 7          7.3 The burden of persuasion in any such challenge proceeding shall be on the
 8    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 9    to harass or impose unnecessary expenses and burdens on other parties) may expose the
10    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
11    the confidentiality designation, all parties shall continue to afford the material in
12    question the level of protection to which it is entitled under the Producing Party’s
13    designation until the Court rules on the challenge.
14    8.    ACCESS TO AND USE OF PROTECTED MATERIAL.
15          8.1    Basic Principles.
16          A Receiving Party may use Protected Material that is disclosed or produced by
17    another Party or by a Non-Party in connection with this Action only for prosecuting,
18    defending, or attempting to settle this Action. Such Protected Material may be disclosed
19    only to the categories of persons and under the conditions described in this Order. When
20    the Action has been terminated, a Receiving Party must comply with the provisions of
21    section 14 below (FINAL DISPOSITION).
22          Protected Material must be stored and maintained by a Receiving Party at a
23    location and in a secure manner that ensures that access is limited to the persons
24    authorized under this Order.
25          8.2 Disclosure of “CONFIDENTIAL” Information or Items.
26          Unless otherwise ordered by the court or permitted in writing by the Designating
27    Party, a Receiving Party may disclose any information or item designated
28    “CONFIDENTIAL” only to:

                                                 -7-
                            PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 8 of 14 Page ID #:205




 1    ///
 2                 (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
 3    well as employees of said Outside Counsel of Record to whom it is reasonably
 4    necessary to disclose the information for this Action;
 5                 (b)   the officers, directors, and House Counsel of the Receiving Party to
 6    whom disclosure is reasonably necessary for this Action and who have signed the
 7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8                 (c)   Experts (as defined in this Order) of the Receiving Party to whom
 9    disclosure is reasonably necessary for this Action and who have signed the
10    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                 (d)   the court and its personnel;
12                 (e)   court reporters and their staff;
13                 (f)   professional jury or trial consultants, mock jurors, and Professional
14    Vendors to whom disclosure is reasonably necessary for this Action and who have
15    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                 (g)   the author or recipient of a document containing the information or a
17    custodian or other person who otherwise possessed or knew the information;
18                 (h)   during their depositions, witnesses ,and attorneys for witnesses, in
19    the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
21    not be permitted to keep any confidential unless otherwise agreed by the Designating
22    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
23    depositions that reveal Protected Material may be separately bound by the court reporter
24    and may not be disclosed to anyone except as permitted under this Protective Order; and
25                 (i)   any mediator or settlement officer, and their supporting personnel,
26    mutually agreed upon by any of the parties engaged in settlement discussions.
27    ///
28    ///

                                                  -8-
                            PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
     Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 9 of 14 Page ID #:206




 1    ///
 2    9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 3    IN OTHER LITIGATION.
 4          If a Party is served with a subpoena or a court order issued in other litigation that
 5    compels disclosure of any information or items designated in this Action as
 6    “CONFIDENTIAL,” that Party must:
 7          (a)    promptly notify in writing the Designating Party. Such notification shall
 8    include a copy of the subpoena or court order;
 9          (b)    promptly notify in writing the party who caused the subpoena or order to
10    issue in the other litigation that some or all of the material covered by the subpoena or
11    order is subject to this Protective Order. Such notification shall include a copy of this
12    Protective Order; and
13          (c)    cooperate with respect to all reasonable procedures sought to be pursued by
14    the Designating Party whose Protected Material may be affected. If the Designating
15    Party timely seeks a protective order, the Party served with the subpoena or court order
16    shall not produce any information designated in this action as “CONFIDENTIAL”
17    before a determination by the court from which the subpoena or order issued, unless the
18    Party has obtained the Designating Party’s permission. The Designating Party shall bear
19    the burden and expense of seeking protection in that court of its confidential material
20    and nothing in these provisions should be construed as authorizing or encouraging a
21    Receiving Party in this Action to disobey a lawful directive from another court.
22    10.   A     NON-PARTY’S        PROTECTED          MATERIAL         SOUGHT        TO    BE
23    PRODUCED IN THIS LITIGATION,
24          (a)    The terms of this Order are applicable to information produced by a Non-
25    Party in this Action and designated as “CONFIDENTIAL.” Such information produced
26    by Non-Parties in connection with this litigation is protected by the remedies and relief
27    provided by this Order. Nothing in these provisions should be construed as prohibiting a
28    Non-Party from seeking additional protections.

                                                 -9-
                              PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
 Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 10 of 14 Page ID #:207




 1   ///
 2         (b)    In the event that a Party is required, by a valid discovery request, to
 3   produce a Non-Party’s confidential information in its possession, and the Party is
 4   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 5   information, then the Party shall:
 6                (1)       promptly notify in writing the Requesting Party and the Non-Party
 7   that some or all of the information requested is subject to a confidentiality agreement
 8   with a Non-Party;
 9                (2)       promptly provide the Non-Party with a copy of the Protective Order
10   in this Action, the relevant discovery request(s), and a reasonably specific description of
11   the information requested; and
12                (3)       make the information requested available for inspection by the Non-
13   Party, if requested.
14         (c)    If the Non-Party fails to seek a protective order from this court within 14
15   days of receiving the notice and accompanying information, the Receiving Party may
16   produce the Non-Party’s confidential information responsive to the discovery request. If
17   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
18   information in its possession or control that is subject to the confidentiality agreement
19   with the Non-Party before a determination by the court. Absent a court order to the
20   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
21   court of its Protected Material.
22   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24   Protected Material to any person or in any circumstance not authorized under this
25   Protective Order, the Receiving Party must immediately (a) notify in writing the
26   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
27   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
28   unauthorized disclosures were made of all the terms of this Order, and (d) request such

                                                  -10-
                              PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
 Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 11 of 14 Page ID #:208




 1   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 2   attached hereto as Exhibit A.
 3   12. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL.
 5         When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection, the
 7   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9   may be established in an e-discovery order that provides for production without prior
10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11   parties reach an agreement on the effect of disclosure of a communication or
12   information covered by the attorney-client privilege or work product protection, the
13   parties may incorporate their agreement in the protective order submitted to the court.
14   13. MISCELLANEOUS.
15         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         13.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Protective Order. Similarly, no Party waives any right to object on any ground to use in
21   evidence of any of the material covered by this Protective Order.
22         13.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue. If a Party's request to file Protected Material under seal is
26   denied by the court, then the Receiving Party may file the information in the public
27   record unless otherwise instructed by the court.
28   ///

                                                -11-
                           PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
 Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 12 of 14 Page ID #:209




 1   14. FINAL DISPOSITION.
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must return all
 4   Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected
 7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 8   must submit a written certification to the Producing Party (and, if not the same person or
 9   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
10   where appropriate) all the Protected Material that was returned or destroyed and
11   (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
12   summaries or any other format reproducing or capturing any of the Protected Material.
13   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
14   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
16   consultant and expert work product, even if such materials contain Protected Material.
17   Any such archival copies that contain or constitute Protected Material remain subject to
18   this Protective Order as set forth in Section 4 (DURATION).
19   15. VIOLATION.
20         Any violation of this Order may be punished by any and all appropriate measures
21   including, without limitation, contempt proceedings and/or monetary sanctions.
22
23         IT IS SO ORDERED
24           July 23, 2020
           _________________________                                                     _
                                           Honorable Kenly Kiya Kato
25
                                           United States Magistrate Judge
26
27
28

                                                -12-
                           PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
 Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 13 of 14 Page ID #:210




 1                                            EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of _______
 4                                                                              [print or type
 5   full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Protective Order that was issued by the United States District Court for
 7   the Central District of California in Federal Insurance Company a/s/o Point Blank
 8   Enterprises, Inc., v . United Cargo Management, Inc., et al., CASE NO. 2:19-cv-8375-
 9   CBMSSx.
10         I agree to comply with and to be bound by all the terms of this Protective Order
11   and I understand and acknowledge that failure to so comply could expose me to
12   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
13   disclose in any manner any information or item that is subject to this Protective Order to
14   any person or entity except in strict compliance with the provisions of this Order. I
15   further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18
19         Date: ______________________________________
20         City and State where sworn and signed: _________________________________
21         Printed name: _______________________________
22         Signature: __________________________________
23
24
25
26
27
28

                                                -13-
                           PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
 Case 2:19-cv-08375-CBM-KK Document 36 Filed 07/23/20 Page 14 of 14 Page ID #:211




 1                                       CERTIFICATE OF SERVICE
 2
 3
                  The undersigned hereby certify that a true and correct copy of the [PROPOSED]
 4
     PROTECTIVE ORDER, filed through the ECF System will be sent electronically to the
 5
     registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be
 6
     sent to those indicated on non-registered participants on July 23, 2020.
 7
 8
           Executed on July 23, 2020, at Newport Beach, California.
 9
10
                                                  /s/Christie Noble
11                                                CHRISTIE NOBLE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -14-
                               PROTECTIVE ORDER [2:19-cv-9375-CAS-SSx]
